DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 08/30/2021.  In virtue of the communication:
Claim 1 is pending in the instant application.
The references cited in the Information Disclosure Statement(s) (IDS(s)) filed on 12/17/2021 and 12/30/2021 have been considered by the examiner.
The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 is rejected on the ground of statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,168,009 B2. because claim 1 of U.S. Patent ‘009 having the limitations that recited in claim 1 of the instant application, which is indicated as below:

Patent 10,168,009 B2
Instant Application
1.  An illumination system comprising: at least one LED device configured in a housing structure, wherein said at least one LED device comprises an n-type region, a light-emitting active region, and a p-type region, said at least one LED device configured to emit LED light having a peak emission wavelength of about 405 nm, said at least one LED device having an external quantum efficiency greater than 45% measured at an ambient temperature of 25° C. and at a current density of 40 A/cm2; a wavelength conversion material optically coupled to said at least one LED device and configured to emit converted light; a power source electrically coupled to said at least one LED device; and wherein said illumination system emits emitted light comprising a combination of said LED light and said converted light, said emitted light has a spectral power distribution (SPD) having a correlated color temperature (CCT) and an International Commission on Illumination (CIE) whiteness, said CIE whiteness being at least equal to a reference CIE whiteness of a blackbody radiator with the same CCT, and wherein said SPD has a first power from 380 nm to 800 nm and a second power from 390 nm to about 430 nm, wherein said second power is at least 4% of said first power.
1.  An illumination system comprising: at least one LED device configured in a housing structure, wherein said at least one LED device comprises an n-type region, a light-emitting active region, and a p-type region, said at least one LED device configured to emit LED light having a peak emission wavelength of about 405nm, said at least one LED device having an external quantum efficiency greater than 45% measured at an ambient temperature of 25° C. and at a current density of 40 A/cm2; a wavelength conversion material optically coupled to said at least one LED device and configured to emit converted light; a power source electrically coupled to said at least one LED device; and wherein said illumination system emits emitted light comprising a combination of said LED light and said converted light, said emitted light has a spectral power distribution (SPD) having a correlated color temperature (CCT) and an International Commission on Illumination (CIE) whiteness, said CIE whiteness being at least equal to a reference CIE whiteness of a blackbody radiator with the same CCT, and wherein said SPD has a first power from 380 nm to 800 nm and a second power from 390 nm to about 430 nm, wherein said second power is at least 4% of said first power.



Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844